Citation Nr: 0831104	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected pes planus of the left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
in July 2008, which was accompanied by a waiver of his right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDING OF FACT

Throughout the appeal period, the medical evidence of record 
does not show that the severity of the veteran's left foot 
pes planus more closely approximates severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
service-connected left foot pes planus have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in August 2006, the veteran was 
generally advised of what the evidence must show to establish 
entitlement to an increased rating as well as how VA 
determines the disability rating and the effective date and 
was notified of the evidence that the veteran may submit in 
support of his claim.  The veteran was also informed of the 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four notice elements with respect to 
the veteran's increased rating claim were satisfied by virtue 
of correspondence sent to the veteran in June 2008.  Although 
the veteran's claim was not readjudicated following such 
notice, it is reasonable to conclude that the veteran is 
aware of the evidence needed to support his increased rating 
claim.  The veteran was provided with the opportunity to 
submit evidence in support of the claim after receipt of the 
June 2008 notice and has indeed provided additional evidence 
as well as hearing testimony in support of his claim.  
Furthermore, the veteran has had a meaningful opportunity to 
participate in the adjudication of his increased rating claim 
during the course of this appeal such that the essential 
fairness of the adjudication has not been compromised.     

The record reflects that the veteran has been provided with a 
copy of the rating decision and statement of the case (SOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the veteran was 
afforded with a medical examination in March 2007.  Also, VA 
treatment records identified as relevant to the veteran's 
claim have been obtained and are associated with the claims 
folder.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  




Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran seeks entitlement to a disability evaluation 
higher than the currently assigned 10 percent for his left 
foot pes planus.  The Board notes that a 10 percent 
disability evaluation is assigned under Diagnostic Code 5276 
when the evidence shows moderate symptoms of unilateral pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007). 

In order for the veteran to receive the next higher 
evaluation of 20 percent under Diagnostic Code 5276, the 
veteran's left foot pes planus should more closely 
approximate severe unilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007).  Id.  

After careful review of the evidence of record, the Board 
finds that the overall disability picture associated with the 
veteran's left foot pes planus does not more closely 
approximate the criteria required for a 20 percent disability 
rating under Diagnostic Code 5276.  The Board notes that 
there is some indication of swelling on use shown by the 
evidence.  Indeed, the veteran reported that he had 
intermittent swelling associated with his left foot 
disability and the veteran is competent to report such 
manifestations.  Furthermore, the veteran's VA treatment 
records include references to swelling associated with the 
veteran's left foot disability.  However, there is no 
evidence of marked deformity associated with the veteran's 
left foot pes planus.  Indeed, range of motion testing, both 
passive and active, was within normal limits and range of 
motion was symmetric when compared to the non-service 
connected right foot at the March 2007 VA examination.  
Additionally, the weight-bearing and non-weight bearing 
alignment of the Achilles tendon to the posterior aspect of 
the foot was within normal limits and without valgus 
angulation and the veteran's forefoot and midfoot were noted 
to be within normal limits at that time.  Furthermore, the 
non-weight bearing x-ray taken at that time showed an 
essentially normal left foot (with pes planus deformity).  
Such findings clearly do not indicate the presence of marked 
deformity associated with the left foot.  There is also no 
evidence of accentuated pain on manipulation and use.  While 
the veteran has reported pain associated with his left foot 
pes planus and has objectively demonstrated "moderate" 
tenderness on palpation of the plantar surface at various 
times relevant to the appeal period to include the March 2007 
medical examination, there is no indication that the pain 
manifested is "accentuated" and, thus, more severe than 
what is already contemplated in the current 10 percent 
evaluation.  Furthermore, there is no evidence of 
characteristic callosities.  Indeed, the March 2007 medical 
examination report notes that the veteran demonstrated no 
calluses or breakdown in the skin and there was no unusual 
wear pattern shown; the veteran's treatment records contain 
no contradictory findings.    

The Board acknowledges that the veteran has complained of 
pain, swelling, weakness, stiffness, and fatigability 
associated with his left foot disability.  However, there are 
no objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in additional functional 
impairment of the veteran's left foot to the extent required 
for an increased rating at any time relevant to the current 
appeal period.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).     

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
findings associated with the veteran's left foot disability 
that warrants a higher rating under alternate diagnostic 
codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to an increased evaluation for his left 
foot pes planus on a schedular basis throughout the appeal 
period.  Thus, a staged rating is not warranted.    

While the veteran has reported his left foot disability 
affects his employment as a postal worker, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected pes planus of the left foot is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


